DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is being considered by the examiner.

Disposition of the Claims
2.	The instant application was effectively filed on October 07, 2021, wherein claims 1-8 are pending.

Response to Arguments
Applicant’s arguments filed 06/21/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “sampling a reference signal to generate and hold an input reference signal” However, according to Applicants specification disclosure see Para. [0010]; it states “The sample-hold circuit 12 samples the reference signal VRef and holds the signal level of the sampled reference signal VRef for generating the input reference signal VuR; thus, the level of the input reference signal VINR holds still and won't change along with time during the holding period (HOLD) of the sample-hold circuit 12”. Therefore, it is understood that in other to generate and/or hold the input reference signal, reference signal needs to be sampled and held and not just sampled as claimed in claim 1. 
Thus, the specification lacked the “full, clear, concise, and exact written description” which is necessary to support the claimed invention. Therefore, Examiner maintains rejection as previously presented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guedon et al. US PG-PUB 20110234528 A1 (hereinafter Guedon) in view of Hu et al. US PG-PUB 20170285862 A1 (hereinafter Hu).
Regarding claim 1, Guedon teaches A capacitance sensing circuit (Fig. 2; detection system 20 that includes the capacitive sense matrix 1 and an associated readout circuit 21), comprising: a sample-hold circuit (Fig. 4; sample and hold circuit 41), sampling and holding a reference signal to generate an input reference signal (Fig. 4 and Para. [0032]-[0033]; claim 1-2 and 10; a sample and hold circuit configured to sample a charge from a capacitive sense matrix and hold a signal representing the charge for a first period of time and further comprises an integrator that converts the charge into a voltage and holds the voltage for the first period of time); Guedon fails to disclose a signal generating circuit, generating an input signal according to the input reference signal; and a sensing circuit, generating an output signal according to the input signal and a sensing signal.
However, in the same field of noise suppression, Hu teaches a signal generating circuit (Fig. 1; 150), generating an input signal according to the input reference signal (Para. [0016]-[0019]; the DC reference voltage is generated by a reference-voltage generator 150); and a sensing circuit, generating an output signal according to the input signal and a sensing signal (Para. [0016]-[0017]; the voltage signal is a DC reference voltage with noises, and a pulse signal 140 is applied to the switch unit 110 at the control terminal 113 to control the switching of the input signal from the input terminal 111 to the output terminal 112.  The pulse signal 140 is a pulse train with alternate logic high and low voltage levels.  For example, the pulse signal 140 may be a built-in digital clock in a driver circuit for touch panels. When the pulse signal 140 is logic high, the touch panel is in its detecting phase and the driver circuit is used to detect whether the touch panel is touched or not.  On the other respect, when the pulse signal 140 is logic low, the touch panel is in its displaying phase and the driver circuit is used to light up the touch panel).
Thus it would have been obvious to a person of to a person of ordinary skills in the art at the effective filing date to combine the teachings of Guedon with the teachings of Hu in other to suppress noise included in a voltage signal Hu-(Para. [0015]-0019]).

Regarding claim 4, Guedon as modified by Hu teaches The capacitance sensing circuit of claim 1, Hu further teaches wherein the signal generating circuit generates the input signals with the high or low level to the sensing circuit according to the input reference signal (Para. [0017]; the voltage signal is a DC reference voltage with noises, and a pulse signal 140 is applied to the switch unit 110 at the control terminal 113 to control the switching of the input signal from the input terminal 111 to the output terminal 112.  The pulse signal 140 is a pulse train with alternate logic high and low voltage levels.  For example, the pulse signal 140 may be a built-in digital clock in a driver circuit for touch panels. When the pulse signal 140 is logic high, the touch panel is in its detecting phase and the driver circuit is used to detect whether the touch panel is touched or not.  On the other respect, when the pulse signal 140 is logic low, the touch panel is in its displaying phase and the driver circuit is used to light up the touch panel).

Regarding claim 6, Guedon as modified by Hu teaches The capacitance sensing circuit of claim 1, Guedon further teaches wherein the sensing circuit is further coupled to an analog-digital converting circuit: the analog-digital converting circuit converts the output signal and generates a digital signal (Fig’s. 2, 4 and Para. [0020], [0024], [0026], [0032]; The capacitance to digital converter 25 includes a capacitance to voltage conversion sample and hold circuit 41 and an analog to digital converter such as a sigma delta converter 42.  The capacitance to voltage conversion sample and hold circuit 41 may receive a charge from the capacitive sensing matrix and convert the charge into a voltage.  The circuit 41 may store the voltage and provide it to the sigma delta converter 42 for analog to digital conversion.  The sigma delta converter 42 may be operated as an oversampled sigma delta analog to digital converter that receives the measured voltage and converts it into a one-bit data stream having a bit density that is dependent on the measured voltage.  The one-bit data stream may be decimated, filtered and converted into a digital word representing the detected voltage by digital signal processing circuit 43).

Regarding claim 7, Guedon as modified by Hu teaches The capacitance sensing circuit of claim 6, Guedon further teaches wherein the analog-digital converting circuit is coupled to a signal processing circuit (Fig. 4; digital signal processing circuit 43); the signal processing circuit generates a detecting data according to the digital signal (Para. [0032]; The one-bit data stream may be decimated, filtered and converted into a digital word representing the detected voltage by digital signal processing circuit 43).

Regarding claim 8, Guedon as modified by Hu teaches The capacitance sensing circuit of claim 7, wherein the signal processing circuit is coupled to a proximity sensing circuit (Fig. 2 and 4; wherein digital signal processing circuit 43 is coupled to detection system which computes touch and proximity detection using a touch screen having a capacitive sense matrix. i.e. Para. [0022] states capacitive sense matrix 1 may sense an object that modifies the fringing electric field above the capacitive gaps 5 when in contact with the screen or in the proximity of the screen); the proximity sensing circuit generates a proximity signal according to the detecting data (Para. [0022]-[0032]; sensing the capacitance between more than one line and/or column at a time may enable detecting an object, such as a finger or stylus, that is in the proximity of the capacitances between the selected lines/columns even though the object may not be in contact with the touch screen.  Thus, an approaching object may be detected when it comes within a small enough distance of the touch screen prior to the object coming into contact with the touch screen. For example, the selected columns may be connected together to a force node and the selected lines may be connected together to a sense node.  Selecting multiple lines/and or columns at the same time may enable detecting an object with greater sensitivity, as the electric field established between the selected lines and columns may extend over a larger area than in the case when a single line and column are selected.  Using this proximity detection technique, an object need 
not be touching the screen to be detected, and may be detected when it is near the screen).

Allowable Subject Matter
4.	Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
5.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628